Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, line 1, “a arranged” should be --a further valve is arranged--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 11-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitakado et al. (JP2009067578).  Kitakado et al. discloses (claims 1, 12, and 19) a mobile crane with a pivotable boom (via pin 7), an inherent setting device (not shown) for adjusting the boom, a hydraulic system for operating a hydraulic fall-back support of a work machine with at least one hydraulic fall-back support cylinder 12,15 connected to the boom 5,6 for tracking and limiting movements of the boom 5,6, and a hydraulic pump 18 by means of which the fall-back support cylinder and at least one further hydraulic consumer can be supplied (claim 3) a pressure relief valve 28 is provided between the stop valve 19 and the fall-back support cylinder 15, (claim 6) the load of the fall-back support cylinder can be sensed by means of a load measurement device 21 comprising a pressure sensor arranged between the stop valve and the fall-back support cylinder, (claim 7) a pressure setting device 22 is provided by means of which the pressure and a conveying amount to and from the fall-back support cylinder are settable and can be regulated in dependence on a sensed load of the fall-back support cylinder 15, (claim 8) the pressure setting device comprises a recuperation device  relief valve 28 at the fall-back support cylinder, at least one pressure relief valve 29 arranged between the stop valve 19 and the hydraulic pump 18, and a load sensing arrangement 21, (claim 11) the hydraulic store 23,24 is configured to compensate very small movements of the fall-back support cylinder 15 with a load-bearing cylinder space blocked by the stop valve 19 by removing and discharging hydraulic fluid, (claim 13) the stop valve 19 is in a blocking position when the boom is not actively moved by means of the setting device, (claim 14) a control is provided by means of which the stop valve 19 and the setting device are indirectly or directly controllable and that are configured to switch the stop valve 19 into a passage position on actuation of the setting device.

Claims 1-7, 11-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawai (JP05278995).  Sawai discloses (claims 1, 12, and 19) a mobile crane with a pivotable (claim 2) at least two fall-back support cylinders 9 (paragraph [0023]) are provided each having a check valve 25 and a hydraulic store 26 that can together be supplied with hydraulic fluid by the hydraulic pump 10, (claim 3) a pressure relief valve 24 is provided between the stop valve 11 and the fall-back support cylinder 9, (claim 4) a check valve 25 is provided that blocks a region of the hydraulic system blockable by the stop valve 11 in a direction of the hydraulic pump 10, with the check valve 25 only acted on in the blocking position of the stop valve 11, (claim 5) a further valve 11 is arranged between the stop valve 25 and the hydraulic pump 10, (claim 6) the load of the fall-back support cylinder 9 can be sensed by means of a load measurement device 13 comprising a pressure sensor arranged between the stop valve 11 and the fall-back support cylinder 9, (claim 7) a pressure setting device (paragraph [0021]) is provided by means of which the pressure and a conveying amount to and from the fall-back support cylinder are settable and can be regulated in dependence on a sensed load of the fall-back support cylinder 9, (claim 11) the hydraulic store 26 is configured to compensate very small movements of the fall-back support cylinder 9 with a load-bearing (claim 13) the stop valve 11 is in a blocking position when the boom is not actively moved by means of the setting device, and (claim 14) a control is provided by means of which the stop valve 11 and the setting device are indirectly or directly controllable and that are configured to switch the stop valve 11 into a passage position on actuation of the setting device, (claim 16) the further valve 11 is a directional valve 11 that is electrically switchable.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other mobile cranes with hydraulic cylinders.

Allowable Subject Matter
Claims 9, 10, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claim 9) the stop valve is hydraulically controllable by means of a switching valve, (claim 10) the stop valve being hydraulically controllable and has a control connection that is connected to an output of a hydraulic shuttle valve and (claim 15) the control being configured to receive a signal for actuating the setting device from an input unit to move the boom, to thereupon switch the valve into a passage position, and to leave the stop valve in a blocking position, to switch the stop valve into the passage position after opening the check valve, and to subsequently actuate the setting device.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        February 11, 2022